DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on [ 1 ] has been entered.
Allowable Subject Matter
2.     Claims 1-20 are allowed. 
3.    The following is an examiner’s statement of reasons for allowance: The applicant’s set of claims along with the IDS filled on 02/16/2021 have been reviewed by the examiner in view of the prior arts of a record and it is agreed that the prior arts of the record/IDS fail to disclose “while the first control device is playing back first audio content via headphones, detecting that the headphones have been disconnected from the first control device, wherein headphones are connectable to the first control device via either an analog headphone jack of the first control device or a point-to-point personal area network connection via a personal area network interface of the first control device; based on detecting that the headphones have been disconnected from the first control device, causing output of one or more prompts to resume playback of the first audio content on one or more first playback devices of a first zone in a media playback system, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

  /YOSEF K LAEKEMARIAM/      Examiner, Art Unit 2651                                                                                                                                                                                                                   03/16/2021